Exhibit 10.1
 
[ifs.gif]

--------------------------------------------------------------------------------

 
April 24, 2012






Mr. Henry Brown
6225 leGorce Drive
Miami beach, Fl 33141


Dear henry:


I am pleased to provide you with the following offer of employment:


Position: Chief Financial Officer
Compensation: $125,000 per year plus $650 per month car allowance (Until cash
flow will support, ½ salary in cash and ½ in stock valued at $0.50 per share.
Benefits: Health Insurance and other benefits as they become available
Vacation: 4 weeks per year
Stock options: 100,000 options at strike price of $1/share (see attached option
agreement)
Start Date: April 24, 2012




Sincerely,


 
Stephen J. Dresnick, MD
President and CEO






Accepted:


 
___________________________
Henry Brown



 






5901 SW 74th Street, Suite 408 ♦ South Miami, FL  33143 ♦ 786-268-0995
www.ifsusa.net
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK OPTION AGREEMENT





 
Name of Optionee:
               
Date of Grant:
 
April 24, 2012
           
Expiration Date:
 
April 23, 2015
           
Number of Option Shares:
 
100,000,000
           
Option Price:
 
$1.00
         
Right to Exercise: The Option shall not be exercisable as of the Date of Grant.
The Option shall become exercisable in respect of the Option Shares as follows:
 
April 23, 2013    33,333 shares  Expiring April 23, 2016
 
April23, 2014     33,333 shares  Expiring April 23, 2017
 
April 23, 2015    33,334 shares  Expiring April 23, 2018
 
In all cases if the Optionee remains as a continuing employee of the Company.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.
 
 

      INTERNAL FIXATION SYSTEMS INC.                           By:     By:      
           
/s/ Henry Brown
   
/s/ Stephen Dresnick, MD
   
Henry Brown
   
Stephen Dresnick, MD
         
Chief Executive Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 
Page 2
STOCK OPTION AGREEMENT
 
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS OPTION
AGREEMENT AND THE SECURITIES UNDERLYING THIS OPTION AGREEMENT MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS SUCH SALE,
PLEDGE, HYPOTHECATION, TRANSFER, OR OTHER DISPOSITION SHALL HAVE BEEN REGISTERED
UNDER SAID ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OR
UNTIL THE COMPANY SHALL HAVE RECEIVED A LEGAL OPINION SATISFACTORY IN FORM AND
SUBSTANCE TO THE COMPANY, THAT SUCH SECURITIES MAY BE LEGALLY SOLD OR OTHERWISE
TRANSFERRED WITHOUT SUCH REGISTRATION AND COMPLIANCE.
 
OPTIONEE HEREBY AGREES THAT ALL OPTION SHARES ACQUIRED UPON THE EXERCISE OF THIS
OPTION SHALL BE SUBJECT TO CERTAIN REPURCHASE RIGHTS AND RIGHTS OF FIRST REFUSAL
EXERCISABLE BY THE COMPANY AND ITS ASSIGNS. THE TERMS OF SUCH RIGHTS ARE
SPECIFIED IN THIS STOCK OPTION AGREEMENT.
 
INTERNAL FIXATION SYSTEMS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of the date of grant on the cover
page hereof (the "Date of Grant") by and between Internal Fixation Systems Inc.,
a Florida corporation (the "Company"), and the individual named on the cover
page hereto (the "Optionee").
 
1. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, the Company hereby grants to the
Optionee as of the Date of Grant a stock option (the "Option") to purchase the
number of shares of the Company's Common Stock, $.05 par value per share, shown
on the cover page hereof (the "Option Shares"). The Option may be exercised from
time to time in accordance with the terms of this Agreement. The price at which
the Option Shares may be purchased pursuant to this Option shall be as set forth
on the cover page hereof subject to adjustment as provided on the cover page
hereof and as hereinafter provided (the "Option Price"). The Option is intended
to be a non-qualified stock option and shall not be treated as an "incentive
stock option" within the meaning of that term under Section 422 of the Code, or
any successor provision thereto; this Agreement shall be construed in a manner
that will effectuate such intent.
 
2. Term of Option. The term of the Option shall commence on the Date of Grant
and, unless earlier terminated in accordance with Section 6 hereof, shall expire
as listed previously.
 
3. Right to Exercise. Subject to the expiration or earlier termination of this
Option in accordance with its terms, the Option shall become exercisable as set
forth on the cover page hereof. To the extent the Option is exercisable, it may
be exercised in whole or in part. In no event shall the
Optionee be entitled to acquire a fraction of one Option Share pursuant to the
Option. After the Optionee has exercised all or part of the Option in accordance
with its terms  and conditions, the Optionee shall be entitled to the privileges
of ownership with respect to Option Shares purchased and delivered to the
Optionee upon such exercise.
 
 
 

--------------------------------------------------------------------------------

 
Page 3
STOCK OPTION AGREEMENT
 
 
4. Transferability of Option. The Shares underlying this Option may be
assignable by the Optionee upon written notice which shall be attached to the
Notice of Exercise. This Option  may be exercised, during the lifetime of the
Optionee, only by the Optionee, or in the event of his or her legal incapacity,
by his or her guardian or legal representative acting on behalf of the Optionee
in a fiduciary capacity under state law and court supervision.
 
5. Notice of Exercise; Payment. To the extent then exercisable, the Option may
be exercised by written notice to the Company stating the number of Option
Shares for which the Option is being exercised and the intended manner of
payment. The date of such notice shall be the exercise date. Payment equal to
the aggregate Option Price of the Option Shares for which the Option is being
exercised shall be tendered in full with the notice of exercise to the Company
in cash in the form of currency or check or other cash equivalent acceptable to
the Company. The Optionee may also tender the Option Price by (a) the actual or
constructive transfer to the Company of nonforfeitable, nonrestricted Common
Shares that have been owned by the Optionee for more than six months prior to
the date of exercise, or (b) by any combination of the foregoing methods of
payment, including a partial tender in cash and a partial tender in
nonforfeitable, nonrestricted Common Shares. Nonforfeitable, nonrestricted
Common Shares that are transferred by the Optionee in payment of all or any part
of the Option Price shall be valued on the basis of their fair market value per
Common Share as determined by the Board. As a further condition precedent to the
exercise of the Option, the Optionee shall comply with all regulations and
requirements of any regulatory authority having control of, or supervision over,
the issuance of Common Shares and in connection therewith shall execute any
documents which the Board or a Committee thereof shall in its sole discretion
deem necessary or advisable. The requirement of payment in cash shall be deemed
satisfied if the Optionee makes arrangements that are satisfactory to the
Company with a bank or broker that is a member of the National Association of
Securities Dealers, Inc. to sell on the exercise date a sufficient number of
Option Shares that are being purchased pursuant to the exercise, so that the net
proceeds of the sale transaction will at least equal the amount of the aggregate
Option Price plus payment of any applicable withholding taxes, to the extent
permitted by law.
 
6. Termination of Agreement. This Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:
 
 (a) 120 days after the Optionee's death or permanent and total disability, if
the Optionee dies or becomes permanently and totally disabled while being
affiliated with IFS as a consultant, employee, member of an Advisory Board, or
member of the IFS Board of Directors through such date.


(b) 90 days after the Optionee's retirement under a retirement plan of the
Company or one of its Subsidiaries at or after the earliest voluntary retirement
age provided for in such retirement plan or retirement at any earlier age with
the consent of the Board;
 
(c) After 90 days of Optionee no longer being an employee of the Company
 
 
 

--------------------------------------------------------------------------------

 
Page 4
STOCK OPTION AGREEMENT
 
 
7. Effect of Certain Transactions. In the event of a Change in Control (as
defined in the Employment Agreement), the Option (or portion thereof that has
not become exercisable as provided above before such Change in Control) will
become immediately exercisable as of the date of such Change in Control.
Notwithstanding the foregoing, the initial public offering of the Company's
capital stock under the Securities Act of 1933, as amended, will not constitute
a Change in Control.
 
8. Company's Right of Repurchase.
 
(a) Exercise of Right. The Company shall have the right (the "Repurchase
Right") to repurchase some or all of the Option Shares which the Optionee has
elected to exercise from the Optionee, upon the occurrence of any of the events
specified in Section 8(b) below (each, a "Repurchase Event"). The Repurchase
Right may be exercised by the Company within 180 days following the date of such
Repurchase Event (the "Repurchase Period"). The Repurchase Right shall be
exercised by the Company by giving the holder written notice on or before the
last day of the Repurchase Period of its intention to exercise the Repurchase
Right, and, together with such notice, tendering to the holder an amount equal
to the Fair Market Value of the shares, determined as provided in Section 8(c).
The Company may assign the Repurchase Right to one or more persons or legal
entities. Upon exercise of the Repurchase Right in the manner provided in this
Section 8(a), the Optionee shall deliver to the Company the stock certificate or
certificates representing the Option Shares being repurchased, duly endorsed and
free and clear of any and all liens, charges, and encumbrances.
 
If Option Shares are not purchased under the Repurchase Right, the Optionee and
his or her successor in interest, if any, will hold any such shares in his or
her possession subject to all of the provisions of this Section 8 and Section 9
hereof.
 
 (b) Company's Right to Exercise Repurchase Right. The Company shall have the
Repurchase Right in the event that any of the following events shall occur:
 
(i) (x) The filing of a voluntary petition under any bankruptcy or insolvency
law, or a petition for the appointment of a receiver or the making of an
assignment for the benefit of creditors, with respect to the Optionee, or
(y) the Optionee being subjected involuntarily to a petition or assignment or to
an attachment or other legal or equitable interest with respect to his or her
assets, which involuntary petition or assignment or attachment is not discharged
within 60 days after its date, or (z) the Optionee being subject to a transfer
of Option Shares by operation of law, except by reason of death.
 


(c) Determination of Fair Market Value. For purposes of this Section 8, the Fair
Market Value of the Option Shares shall be determined as of the date of the
Repurchase Event by the Board in good faith and using reasonable assumptions.
 
 
 

--------------------------------------------------------------------------------

 
Page 5
STOCK OPTION AGREEMENT
 
 
(d) Failure to Deliver Option Shares. If the Optionee fails or refuses to
deliver on a timely basis duly endorsed certificates representing Company Option
Shares to be sold to the Company or its assignee pursuant to this Section 9, the
Company shall have the right to deposit the purchase price for such Company
Option Shares in a special account with any bank or trust company, giving notice
of such deposit to the Optionee, whereupon such Company Option Shares shall be
deemed to have been purchased by the Company. All such monies shall be held by
the bank or trust company for the benefit of the Optionee. All monies deposited
with the bank or trust company but remaining unclaimed for two years after the
date of deposit shall be repaid by the bank or trust company to the Company on
demand, and the Optionee shall thereafter look only to the Company for payment.
The Company may place a legend on any certificate for Option Shares delivered to
the Optionee reflecting the restrictions on transfer provided in this Section 9.
 
(e) Expiration of Company's Right of First Refusal. The first refusal rights of
the Company set forth above shall remain in effect until the closing of an
Initial Public Offering.
 
9. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Optionee any right with respect to continuance of employment by the
Company,  nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Optionee.
 
10. Taxes and Withholding. To the extent that the Company shall be required to
withhold any federal, state, local, or foreign taxes in connection with the
exercise of the Option,  and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the exercise of the
Option that the Optionee shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof. The Company will pay any
and all issue and other taxes in the nature thereof which may be payable by the
Company in respect of any issue or delivery upon a purchase pursuant to this
Option.


11. Compliance with Law. Notwithstanding any other provision of this Agreement,
the Option shall not be exercisable if the exercise thereof would result in a
violation of any applicable federal or state securities law.
 
12. Adjustments. The Board may make or provide for such adjustments in the
Option Price and in the number or kind of shares or other securities covered by
outstanding Options as the Board in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Optionees that would otherwise result from any (a) stock
dividend, stock split, combination of shares, recapitalization, or other change
in the capital structure of the Company or (b) merger, consolidation,
separation, reorganization, partial or complete liquidation, issuance of rights
or warrants to purchase stock. Moreover, in the event of any such transaction or
event, the Board, in its discretion, may provide in substitution for any or all
outstanding Options under this
Plan such alternative consideration as it, in good faith, may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all Options so replaced.
 
14. Availability of Common Shares. The Company shall at all times until the
expiration of the Option reserve and keep available, either in its treasury or
out of its authorized but unissued Common Shares, the full number of Option
Shares deliverable upon the exercise of this Option.
 
 
 

--------------------------------------------------------------------------------

 
Page
STOCK OPTION AGREEMENT
 
 
15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall materially adversely affect the rights of the
Optionee under this Agreement without the Optionee's consent.
 
16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
19. Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives, and assigns of the
Optionee, and the successors and assigns of the Company.
 
20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.
 
21. Notices. Any notice to the Company provided for herein shall be in writing
to the Company, marked Attention: President, and any notice to the Optionee
shall be addressed to the Optionee at his or her address on file with the
Company. Any written notice required to be given to the Company shall be deemed
to be duly given only when actually received by the Company.
 
22. Securities Laws Compliance. The Optionee acknowledges that the Option will
be held by the Optionee for investment for the Optionee's own account and not
with a view to, or for, resale, transfer, or distribution. The Optionee
acknowledges that the Optionee has no intention of participating directly or
indirectly in a distribution of the Option. The Optionee understands that prior
to exercising the Option, the Optionee shall be required to reaffirm these
representations and warranties as to the Option Shares that shall be issued upon
exercise.
 
23. Compliance with Section 409A of the Code. The Plan and this Agreement are
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. This Agreement shall be treated in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
Treasury and the Internal Revenue Service with respect thereto (the "Guidance").
Any provision of this Agreement that would cause a grant or any other payment
under the Plan to fail to satisfy Section 409A of the Code shall have no force
and effect until amended to comply with Code


Section 409A (which amendment may be retroactive to the extent permitted by the
Guidance). Notwithstanding the foregoing, nothing herein shall create any
obligation by the Company to the Optionee should any grant or other payment fail
to satisfy Section 409A of the Code.
 
END OF AGREEMENT
 